         Case
          Case1:17-cr-00221-PGG
               1:17-cr-00221-PGG Document
                                  Document41-1
                                           43 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page11ofof33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                       X
                                                            :
  UNITED STATES OF AMERICA                                  :     FINAL ORDER OF FORFEITURE
                                                            :
                    -v.-                                    :    17 Cr. 221 (PGG)
                                                            :
  HAKIM KHAN,                                               :
                                                            :
                                    Defendant.              :
                                                            :
  ------------------------------------                      X
               On or about July 26, 2017 this Court entered a Consent Preliminary Order of

Forfeiture as to Specific Property/Money Judgment (D.E. 25) (the “Preliminary Order of

Forfeiture”) with respect to the Defendant, imposing a money judgment in the amount of

$3,218,572.55 in United States currency against the Defendant and forfeiting to the United States

all right, title, and interest of the Defendant in the following specific property.

               a.          $7,003 in United States currency seized on November 9, 2016 from New
                           Foods of India located at 121 Lexington Avenue, New York, New York;
                           and

               b.          $2,682 in United States currency seized on November 9, 2016 from Spice
                           Corner located at 135 Lexington Avenue, New York, New York.

(a. and b. collectively, the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,
         Case
          Case1:17-cr-00221-PGG
               1:17-cr-00221-PGG Document
                                  Document41-1
                                           43 Filed
                                               Filed11/10/20
                                                     11/09/20 Page
                                                               Page22ofof33




provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Properties was posted on an official government internet site (www.forfeiture.gov)

beginning on November 18, 2017 for thirty (30) consecutive days, through December 17, 2017,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on November 9, 2020 (D.E. 40);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest in the Specific Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);
        Case
         Case1:17-cr-00221-PGG
              1:17-cr-00221-PGG Document
                                 Document41-1
                                          43 Filed
                                              Filed11/10/20
                                                    11/09/20 Page
                                                              Page33ofof33




               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.     All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.     The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.
       New York,
Dated: XXXXXXX
       White Plains, New York
                   10 2020
       November ____,

                                                     SO ORDERED:



                                                     ____________________________________
                                                     HONORABLE PAUL G. GARDEPHE
                                                     UNITED STATES DISTRICT JUDGE
